DETAILED ACTION
	Claims 1-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “the second criteria”, “the third criteria”, “the fourth criteria”, and “the fifth criteria” lack antecedent basis.  In addition, the recitations “assign a mid-high value”, “assign a mid-low value”, “assign a high value”, and “assign a low value” are vague because one of ordinary skill in the art would not know how high or low these values are.  Furthermore, it is unclear whether the recitation “a high temperature threshold value” and “assign a high value to the battery temperature” are referring to the same value or different values.  Similarly it is unclear whether “a low temperature threshold value” and “assign a low value to the battery temperature” are referring to the same value or different values.
	Regarding claim 9, the claim recitations “the second criteria”, “the third criteria”, “the fourth criteria”, and “the fifth criteria” lack antecedent basis.  In addition, the recitations “assign a mid-high value”, “assign a mid-low value”, “assign a high value”, and “assign a low value” are vague because one of ordinary skill in the art would not know how high or low these values are.  Furthermore, it is unclear whether the recitation “a high state of charge threshold value” and “assign a high value to the state of charge” are referring to the same value or different values.  
	Regarding claims 11 and 13, The recitations “assign a mid-high value”, “assign a mid-low value”, “assign a high value”, and “assign a low value” are vague because one of ordinary skill in the art would not know how high or low these values are.
All other claims are rejected because of their dependency on the rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729